United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventors: Redlich et al.			:
Application No. 12/216,813			:		Decision on Petition
Filing Date: June 10, 2008			:				
Attorney Docket No. 6851_0011		:


This is a decision on the petition under 37 C.F.R. § 1.182 filed July 30, 2021, which requests that the terminal disclaimer filed on June 9, 2021, be withdrawn.  

The petition is granted.

The terminal disclaimer filed on June 9, 2021, is withdrawn.

A petition to revive under 37 C.F.R. § 1.137(a) and a terminal disclaimer form were filed on June 9, 2021.  The terminal disclaimer form filed on June 9, 2021, is a form that may be used to file a terminal disclaimer when reviving a design application, which has a filing date on or after September 16, 2012.  The submission of the terminal disclaimer form was improper because this application is not a design application.

The submission of a terminal disclaimer is necessary to revive an application if one of the following are true:

(1)	The application is a design application, or
(2)	The application is a utility or plant application filed before June 8, 1995.

This application is not a design application, and this application was not filed before June 8, 1995.  In other words, the submission of a terminal disclaimer was not necessary to revive the application.

A petition to withdraw the terminal disclaimer was filed on July 30, 2021.

In view of the prior discussion, the terminal disclaimer is withdrawn.  Office records for the application have been changed consistent with this decision.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions